IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JERMAINE TERRELL MILLER,                  : No. 73 MM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
FRANKLIN COUNTY COURTS,                   :
FRANKLIN COUNTY JAIL, FRANKLIN            :
COUNTY LEGAL SERVICES,                    :
                                          :
                   Respondents            :


                                      ORDER


PER CURIAM
      AND NOW, this 29th day of June, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.